Exhibit 10.1

SECOND AMENDMENT TO MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This SECOND AMENDMENT TO MEMBERSHIP INTEREST PURCHASE AGREEMENT (this
“Amendment”), dated as of May 9, 2019, is made by and between DOMINION
GENERATION, INC., a Virginia corporation (“Seller”), and FUELCELL ENERGY
FINANCE, LLC, a Delaware limited liability company (“Buyer”).  Seller and Buyer
each may be referred to herein as a “Party” and collectively as the “Parties”.

 

WHEREAS, Seller and Buyer are parties to that certain Membership Interest
Purchase Agreement, dated as of October 31, 2018, as amended by that certain
Amendment to Membership Interest Purchase Agreement, dated as of January 15,
2019, (the “Purchase Agreement”), pursuant to which Buyer agreed to purchase
from Seller all of the issued and outstanding membership and other equity
interests of any kind of Dominion Bridgeport Fuel Cell, LLC, a Virginia limited
liability company (the “Project Company”), subject to the terms, conditions and
provisions of the Purchase Agreement; and

 

WHEREAS, the Parties have agreed to amend the Purchase Agreement as set forth
herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

 

1.Defined Terms.  Capitalized terms used and not otherwise defined herein shall
have the respective meanings ascribed to them in the Purchase Agreement.

 

2.Amendments.  The Purchase Agreement is hereby amended as follows:

 

(a)Section 1.1 of the Purchase Agreement is amended to include the following
defined term:

 

“Transition Services” has the meaning specified in Section 6.12.

 

(b)Section 2.2 of the Purchase Agreement is hereby deleted in its entirety and
replaced with the following:

 

Section 2.2Purchase Price.  The total consideration (“Purchase Price”) to be
paid by Buyer to Seller in consideration of the delivery by Seller of the
Membership Interests shall be an amount equal to: (a) Thirty-Five Million Four
Hundred Thousand Dollars ($35,400,000.00), plus (b) Forty-Eight Thousand Six
Hundred Twelve Dollars and Sixty-Three Cents ($48,612.63), which represents the
cash collateral that has been posted by the Project Company with ISO-NE, plus
(c) Ten Thousand Dollars ($10,000.00), which represents the membership fees that
have been paid by the Project Company to ISO-NE, minus (d) the amount by which
the Working Capital is less than One Million Dollars ($1,000,000.00) (the
“Target Working Capital”) or plus (e) the amount by which the Working Capital is
greater than the Target Working Capital.  The Purchase Price

113855303_9

--------------------------------------------------------------------------------

 

constitutes the full consideration payable by Buyer under this Agreement in
order to acquire the Membership Interests.  The Purchase Price shall be due and
payable in full at Closing as set forth in Section 2.3.

 

(c)The first clause of Section 2.3(a) of the Purchase Agreement is hereby
deleted in its entirety and replaced with the following:

 

(a)    Seller Pre-Closing Deliverables.  Prior to the Closing, Seller shall
prepare and deliver to Buyer:

 

(d)Section 3.3(d) of the Purchase Agreement is hereby deleted in its entirety
and replaced with the following:

 

(d) a certificate, dated as of the Closing Date, executed by a duly authorized
officer of Seller, certifying that attached thereto is: (i) a true, accurate and
complete copy of the certificate issued by the Clerk of the Virginia State
Corporation Commission dated as of a recent date prior to the Closing Date and
certifying that Seller is validly existing and in good standing under the laws
of the Commonwealth of Virginia, and (ii) the incumbency of Seller’s officers
that executed the Agreement, any other agreement delivered on the Closing Date,
and any certificate delivered in connection with the Closing;

 

(e)The first sentence of Section 6.4 of the Purchase Agreement is hereby deleted
in its entirety and replaced with the following:

 

Prior to the Closing, Seller may deliver to Buyer a supplement to the Disclosure
Schedules set forth in Article IV containing changes to such schedules required
to reflect events since, or facts discovered by, Seller after the date hereof,
in either case the absence of which would cause any of Seller’s representations
and warranties contained in this Agreement not to be true and correct (a
“Disclosure Schedule Update”).

 

(f)The last sentence of Section 6.7 of the Purchase Agreement is hereby deleted
in its entirety and replaced with the following:

 

The Parties agree that any payments due by Project Company (or any of its
Affiliates) to FCE and any Performance Guarantee due by FCE to Project Company
(or any of its Affiliates) under the Services Agreement are hereby waived.

 

(g)Section 6.12 shall be added to the Purchase Agreement to provide as follows:

 

Section 6.12Transition Services.  From the Closing until the earlier of (i)
termination by the Company by written notice to Seller or (ii) May 17, 2019,
Seller shall cause its Affiliates to use commercially reasonable efforts

2

 

 

--------------------------------------------------------------------------------

 

to provide or cause to be provided the services described on Exhibit D attached
hereto (in substantially the same quality and manner as the same or comparable
services have been provided during the preceding ninety (90) day period)
(collectively, the “Transition Services”).

 

(h)Section 6.13 shall be added to the Purchase Agreement to provide as follows:

 

Section 6.13Post-Closing Delivery.  No later than five (5) Business Days after
the Closing, Seller shall deliver to Buyer a true, accurate and complete copy of
the Articles of Incorporation of Seller, as in effect on the Closing Date.

 

(i)Section 7.2(a) of the Purchase Agreement is hereby amended to add the
following subsection (iv):

 

(iv)the provision of the Transition Services.  

 

(j)The Purchase Agreement is hereby amended to add Exhibit D (which is attached
hereto).

 

3.Working Capital.  Notwithstanding Seller’s delivery of the Pre-Closing
Statement or anything in the Agreement to the contrary, on the Closing Date, the
Estimated Working Capital shall be deemed to be the Target Working Capital.
Notwithstanding the foregoing, for the avoidance of doubt, the determination of
whether any Party has a payment obligation to the other Party under Section 3.6
(c) shall be based upon the determination of Final Working Capital in accordance
with Sections 3.6 (a) and (b).

 

4.Replacement Assurances.  Notwithstanding anything to the contrary in the
Agreement, Buyer agrees that it shall provide Seller an irrevocable standby
letter of credit in the amount of $1,781,037.00 within one (1) Business Day
after the date hereof.  Buyer agrees that within ten (10) Business Days after
the Closing Date it shall cause (i) the termination of that certain Guaranty
dated November 26, 2013, by Dominion Resources, Inc. for the benefit of The
Connecticut Light and Power Company with regards to the Standard Electricity
Purchase Agreement by and between The Connecticut Light and Power Company and
Bridgeport Fuel Cell Park, LLC dated July 10, 2009, as amended on December 10,
2012 and on November 19, 2013, and (ii) Seller and its Affiliates to be released
from and Losses or Expenses related thereto.  

 

5.Reference to and Effect on the Purchase Agreement.  Except as set forth in
this Amendment, the Purchase Agreement is hereby ratified and confirmed in all
respects and shall continue in full force and effect according to its terms.

 

6.Governing Law.  This Amendment shall be governed by and construed in
accordance with the Laws of the State of New York, without regard to any
conflict of laws provisions thereof that would result in the application of the
Laws of another jurisdiction.  

 

3

 

 

--------------------------------------------------------------------------------

 

7.Counterparts.  This Amendment may be executed in counterparts, each of which
shall be considered an original instrument, but all of which shall be considered
one and the same agreement, and shall become binding when one or more
counterparts have been signed by each of the parties hereto and delivered to
Seller and Buyer.  Delivery of an executed counterpart of a signature page of
this Amendment by telecopy or portable document format (“pdf”) shall be as
effective as delivery of a manually executed counterpart of this Amendment.

 

8.Section Headings.  The Section headings herein are inserted for convenience of
reference only and shall not be deemed a part of or to affect the meaning or
interpretation of this Amendment.

 

 

 

[Signature Page Follows]

4

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed by the Parties hereto
as of and on the date first above written.

 

 

 

 

SELLER:

 

 

DOMINION GENERATION, INC.

 

 

 

By:

/s/ Keith Windle

 

Name:

Keith Windle

 

Title:

Vice President – Business Development & Merchant Operations

 

 

 

 

 

 

Signature Page to Second Amendment to Membership Interest Purchase Agreement

--------------------------------------------------------------------------------

 

 

 

 

BUYER:

 

 

FUELCELL ENERGY FINANCE, LLC

 

 

By:

/s/ Michael S. Bishop

 

Name:

Michael S. Bishop

 

Title:

Sr. Vice President, Chief Financial Officer, FuelCell Energy, Inc., Sole Member

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Second Amendment to Membership Interest Purchase Agreement

--------------------------------------------------------------------------------

 

Exhibit D

 

Transition Services

 

 

1.

Submit to ISO-NE unit offers as a “must-run” non-dispatchable unit in the
day-ahead energy market implemented by ISO-NE in accordance with the
unit-specific daily instructions provided to Seller or its Affiliate by Company;
provided, however, (i) such Service shall not include any advice from Seller or
its Affiliate regarding the strategy for such offers and (ii) Company must
provide expected generation for each hour of the day for such offers to Seller
or its Affiliate no later than two hours prior to the offer deadline of ISO-NE,
with such instructions including fuel prices, unit capabilities, heat input and
load profiles, operating costs and emissions targets.

2.

Facilitate communication of outage information to ISO-NE; provided, however,
that any such request must be delivered by Company to Seller or its Affiliate,
and then delivered by Seller or its Affiliate to ISO-NE.

3.

Submit to ISO-NE unit offers for any forward market for capacity auctions
conducted by ISO-NE if Seller or its Affiliate is directed to do so by Company;
provided, however, (i) such Service shall not include any advice from Seller or
its Affiliate regarding the strategy for such offers and (ii) Company must
provide bid instructions for such offers to Seller or its Affiliate no later
than three Business Days prior to the offer deadline of ISO-NE.

 

 

 

 

 

 

 